DETAILED ACTION
This Office Action is in response to Application 16/357,078 filed on 03/18/2019.
In the instant application, claims 1 is an independent claim; Claims 1-25 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 03/18/2019 are acceptable
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 was filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Claim 12 fails to further limit the subject matter of claim 1 as the claim 12 recite only “A method for the virtual assistance of an operator of a processing apparatus for processing workpieces, by using a system according to claim 1”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 13-16 are also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph due to their dependency on claim 12.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16, 18-19, 21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (“Wong,” US 2013/0069985), published on March 21, 2013.
Regarding claim 1, Wong teaches a system for the virtual assistance of an operator of a processing apparatus for processing workpieces (Note: the limitation “for processing workpieces” is an intended user limitation, which does not impart a patentable distinction. The intended use does not impose any limit on the interpretation of the claim), comprising: 
	a mobile terminal device which is configured to be worn by the operator (Wong: see par. 0039 and Fig. 1; wearable computing device 10 includes a head-mounted display (HMD) 20. See par. 0064; HMD 200 may function as a wearable computing device), and that has: position detection means which are configured to detect data for determining the position of the mobile terminal device in relation to the processing apparatus (Wong: see par. 0034; the wearable computing device may send to the server network one or more point-of-view images from a camera mounted on the HMD The server network may then use an image recognition algorithm to identify a target device in the one or more point-of-view images. See par. 0072; a determination that a target device is within an environment of a wearable computing device that includes an HMD. See par. 0076; the wearable computing device may determine its location, communicate its location to the server network, and receive back identifications of one or more target devices that are in the vicinity of the wearable computing device. Note: target device is interpreted as processing apparatus); 
	information output means which are configured to output information and/or operational instructions to the operator (Wong: see par. 0077; based on the identification of the target device, the wearable computing device may obtain target device information related to the target device. The wearable computing device may be able to recognize the target device when it is in the wearer’s field of view and be able to display the virtual control information as an image that is superimposed over a defined area of the target device in the wearer’s field of view); and 
	a data transmission interface which is configured to communicate with a data server (Wong: see par. 0076; the wearable computing device may determine its location, communicate its location to the server network, and receive back identifications of one or more target devices that are in the vicinity of the wearable computing device. See par. 0087; the wearable computing device may transmit control instructions to a server network for subsequent transmission to the target device).  
Regarding claim 2, Wong teaches the system according to claim 1,
Wong further teaches wherein the data transmission interface is configured to transmit position data detected by the position detection means to the data server (Wong: see par. 0076; the wearable computing device may determine its location, communicate its location to the server network, and receive back identifications of one or more target devices that are in the vicinity of the wearable computing device) and/or to receive information and/or operational (Wong: see par. 0080; the wearable computing device may obtain an image of its environment, transmit the image to the server network, and in response receive target device information related to a target device that appears in the image).  
Regarding claim 3, Wong teaches the system according to claim 1,
Wong further teaches wherein the information output means are configured to output information and/or operational instructions with reference to the processing apparatus (Wong: see par. 0080; the wearable computing device may obtain an image of its environment, transmit the image to the server network, and in response receive target device information related to a target device that appears in the image).  
Regarding claim 4, Wong teaches the system according to claim 1,
Wong further teaches wherein the information output means are selected from image output means, sound output means and touch output means (Wong: see par. 0023; the displayed image might include, for example, graphics, text, and/or video).  
Regarding claim 5, Wong teaches the system according to claim 4,
Wong further teaches wherein the image output means include at least a virtual or projected representation (Wong: see par. 0023; the HMD may include an optical system that may be operable to present virtual images overlaid upon a real-world view to a wearer. See par. 0025; the wearable computing device may control the HMD to provide an “augmented reality” experience to the wearer that facilitates the wearer’s interaction with target devices. See par. 0026; the wearable computing device may determine that a virtual control interface is associated with a target device and then control the HMD to display the virtual control interface as an image superimposed over a defined area on the surface of the device. See par. 0034; the server network may transmit information regarding the target device, such as information regarding a virtual control interface for controlling the target device, to the wearable computing device)
Regarding claim 6, Wong teaches the system according to claim 1,
Wong further teaches wherein the mobile terminal device has input means which are configured to receive inputs of the operator for transfer to the data transmission interface as well as to the data server so as to control the receipt of information and/or operational instructions (Wong: see par. 0039; wearable computing device 10 may send a communication to server network 12, which server network 12 then forwards to target device 14). 
 Regarding claim 7, Wong teaches the system according to claim 6,
Wong further teaches wherein the input means are selected from touch input means sound input means, and motion detection means (Wong: see par. 0051; wearable computing device 10 may also include a user interface 32 for receiving input from the wearer. User interface 32 could include, for example, a touchpad, a keypad, a microphone, and/or other input devices).  
Regarding claim 8, Wong teaches the system according to claim 1,
Wong further teaches wherein the position detection means are selected from a camera sensors (Wong: see par. 0053 and Fig. 1; camera 16), including thermal sensors (Wong: see par. 0067; infrared range-finder) or gyro sensors (Wong: see par. 0049; motion sensors such as accelerometers and/or gyroscopes), laser scanners (Wong: see par. 0067; laser range-finder), as well as a global or local positioning system (Wong: see par. 0050 and Fig. 1; GPS 30).  
Regarding claim 9, Wong teaches the system according to claim 1,
Wong further teaches wherein the terminal device has means for the terminal device to be worn on the body of the operator (Wong: see par. 0039 and Fig. 1; wearable computing device 10 includes a head-mounted display (HMD) 20. See par. 0064; HMD 200 may function as a wearable computing device).  
Regarding claim 10, Wong teaches the system according to claim 1,
Wong further teaches wherein the system further comprising: at least one processing apparatus for processing the workpieces (Wong: see par. 0088; if the target device is a photocopier and the control instruction is a “copy” instruction, then the target device may make a photocopy in response to the control instruction), and a data server which communicates with the data transmission interface via a data connection (Wong: see par. 0076; the wearable computing device may determine its location, communicate its location to the server network, and receive back identifications of one or more target devices that are in the vicinity of the wearable computing device. See par. 0087; the wearable computing device may transmit control instructions to a server network for subsequent transmission to the target device).  
Regarding claim 11, Wong teaches the system according to claim 10,
Wong further teaches wherein at least one processing apparatus has a machine data transmission interface which communicates with the data server via a data connection (Wong: see par. 0039 and Fig. 1; wearable computing device 10 may communicate with target device 14 via server network 12. See par. 0100 and Fig. 7; when the copier is out of pager, the copier may communicate this operational state to the wearable computing device using the communication interface).  
Regarding claim 12, Wong teaches a method for the virtual assistance of an operator of a processing apparatus for processing workpieces, by using a system according to claim 1, having the steps: 
detection of data for determining the position of the mobile terminal device in relation to the processing apparatus by way of the position detection means (Wong: see par. 0072; a determination that a target device is within an environment of a wearable computing device that includes an HMD. See par. 0076; the wearable computing device may determine its location, communicate its location to the server network, and receive back identifications of one or more target devices that are in the vicinity of the wearable computing device. Note: target device is interpreted as processing apparatus), transfer of the data to the data server via the data transmission interface, receipt of information and/or operational instructions from the data server (Wong: see par. 0076; the wearable computing device may determine its location, communicate its location to the server network, and receive back identifications of one or more target devices that are in the vicinity of the wearable computing device. See par. 0087; the wearable computing device may transmit control instructions to a server network for subsequent transmission to the target device) and output of information and/or operational instructions by way of the information output means (Wong: see par. 0077; based on the identification of the target device, the wearable computing device may obtain target device information related to the target device. The wearable computing device may be able to recognize the target device when it is in the wearer’s field of view and be able to display the virtual control information as an image that is superimposed over a defined area of the target device in the wearer’s field of view).  
Regarding claim 13, Wong teaches the method according to claim 12,
Wong further teaches wherein the information and/or operational instructions obtained from the data server are displayed by way of the information output means (Wong: see par. 0080; the wearable computing device may obtain an image of its environment, transmit the image to the server network, and in response receive target device information related to a target device that appears in the image), which are selected by way of input means (Wong: see par. 0086; the wearable computing device might recognize a touch interaction with the touchpad as corresponding to a control instruction associated with the virtual control interface).
Regarding claim 14, Wong teaches the method according to claim 12,
Wong further teaches wherein the information and/or operational instructions relate to an actual or virtual representation of the processing apparatus (Wong: see par. 0077; based on the identification of the target device, the wearable computing device may obtain target device information related to the target device. The wearable computing device may be able to recognize the target device when it is in the wearer’s field of view and be able to display the virtual control information as an image that is superimposed over a defined area of the target device in the wearer’s field of view).  
Regarding claim 15, Wong teaches the method according to claim 14,
Wong further teaches wherein a virtual representation includes at least an area of the processing apparatus, which is not visible in the assembled state of the processing apparatus (Wong: see par. 0078; the target device information may include instructions for operating the target device, as well information defining how and when the instructions are to be displayed. The instructions could be displayable in response to a request from the wearer or in response to a status condition of the target device).  
Regarding claim 16, Wong teaches the method according to claim 13,
(Wong: see pars. 0023, 0097-0102 and Figs. 6-8; the displayed image might include, for example, graphics, text, and/or video).
Regarding claim 18, Wong teaches the system according to claim 1,
Wong further teaches wherein the data transmission interface is wireless (Wong: see pars. 0036-0037 and Fig. 1; wearable computing device includes a wireless communication interface 16 for wirelessly communicating with server network 12 and a wireless communication interface 18 for wirelessly communicating with target device 14).
Regarding claim 19, Wong teaches the system according to claim 3,
Wong further teaches wherein the information output means is configured to output the information and/or operational instructions together and with reference to an actual or virtual representation of the processing apparatus (Wong: see Figs. 5-10; information and instructions are overlaid on target devices).  
Regarding claim 21, Wong teaches the system according to claim 7,
Wong further teaches wherein the touch input means comprise a keyboard or a touch screen (Wong: see par. 0086; the control instruction could be recognized from input received through a user interface includes a touchpad), the sound input means comprise voice recognition means (Wong: see par. 0068; the wearable computing device might recognize a voice command as corresponding to a control instruction associated with the virtual control interface), and the motion detection means comprise gesture detection means or a virtual touchscreen (Wong: see par. 0085; motions of the wearer’s head may be detected  using motion sensors in the HMD as a “YES” or “NO” instruction).  
Regarding claim 23, Wong teaches the system according to claim 9,
 (Wong: see par. 0039 and Fig. 1; wearable computing device 10 includes a head-mounted display (HMD) 20. See par. 0064; HMD 200 may function as a wearable computing device).  
Regarding claim 24, Wong teaches the system according to claim 11,
Wong further teaches wherein the machine data transmission interface communicates with the data server via the Internet (Wong: see par. 0039 and Fig. 1; wearable computing device 10 may communicate with target device 14 via server network 12. See par. 0100 and Fig. 7; when the copier is out of pager, the copier may communicate this operational state to the wearable computing device using the communication interface).  
Regarding claim 25, Wong teaches the method according to claim 14,
Wong further teaches wherein the information and/or operational instructions are output together with the actual or virtual representation of the processing apparatus (Wong: see Figs. 5-10; information and instructions are overlaid on target devices).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 17 is rejected under 35 U.S.C. 103(a) as being obvious over Wong as claimed in claim 1 above in view of SETTELE et al. (“Settele,” US 2009/0314924), published on December 24, 2009.
Regarding claim 17, Wong teaches the system according to claim 1,
	Wong further teaches that a processing device could be any electrical optical or mechanical device (Wong: see par. 0021).
	Wong teaches all the limitations above but does not explicitly teach wherein the workpieces consist at least in sections of wood, wood materials or synthetic material.  
	However Settele teaches a processing machine for processing of workpieces; wherein the workpieces consist at least in sections of wood, wood materials or synthetic material (Settele: see par. 0020 and Fig. 1; the processing machine 1 is a surface grinding machine for the processing of workpieces made from a wide variety of materials such as wood, wooden materials, plastics, metal or the like).  
(Settele: see par. 0005).

Claim 20 is rejected under 35 U.S.C. 103(a) as being obvious over Wong as claimed in claim 1 above in view of YAMAMOTO et al. (Yamamoto,” US 2017/0210017), published on July 27, 2017.
Regarding claim 20, Wong teaches the system according to claim 8,
Wong further teaches wherein the position detection means are selected from a camera sensors (Wong: see par. 0053 and Fig. 1; camera 16).
Wong teaches all the limitations above but does not appear to teach wherein the camera is a CCD camera.  
However Yamamoto teaches a robot safety system; wherein the camera is a CCD camera (Yamamoto: see par. 0061; the imaging unit 52 includes a small-sized CCD camera mounted in the frame of the glasses type display play device so as to be aligned with the facial direction of the worker 9 to capture image as the visual field of the worker 9).  
Both Wong and Yamamoto are directed to camera mounted in a glasses type display for capturing images. Accordingly, it would have been obvious to one or ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the wearable computer with superimposed controls and instructions for external device as disclosed by Wong to include the CCD camera use in the robot safety system as taught by Yamamoto to improve the work efficiency of the worker in an environment in which the robot and the worker coexist (Yamamoto: see par. 0007).

Claim 22 is rejected under 35 U.S.C. 103(a) as being obvious over Wong as claimed in claim 1 above in view of LEE et al. (“Lee,” US 2016/0046294), published on February 18, 2016.
Regarding claim 22, Wong teaches the system according to claim 4,
Wong does not appear to teach wherein the touch output means comprise vibration output means. 
However Lee teaches a driver state monitoring system; wherein the touch output means comprise vibration output means (Lee: see par. 0040; the system may generate recommendations to rest and/ or alarms using various techniques. For example, the alarm to rest may be visible alarm, or an audible alarm, or a vibration, and may be output from either the vehicle itself or from a wearable device worn by the user. See par. 0098; the haptic module 153 can generate vibration. See par. 0104; the memory may store data related to various patterns of vibrations and audio which are output in response to touch inputs on the touch screen).  
Accordingly, it would have been obvious to one or ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the wearable computer with superimposed controls and instructions for external device as disclosed by Wong to include the vibration output alarm as taught by Lee to help a driver avoid driving in dangerous situations by generating recommendations to rest, based on the driver’s biological information and based on traffic conditions (Lee: see par. 0033).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:

Billi-Duran et al. (US 2018/0089870): an industrial visualization system generates augmented reality presentations for rendering on a user’s wearable computer as the user traverses an industrial facility.
Dai et al. (US 2019/0005636): a system for operating an apparatus through augmented reality. The system includes an image capture unit for capturing an image of a real-world environment of a user and an image processing unit for processing the captured image to identify a target apparatus.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        

.